211 S.W.3d 628 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Gary RANDOLPH, Defendant/Appellant.
No. ED 87620.
Missouri Court of Appeals, Eastern District, Division One.
January 16, 2007.
N. Scott Rosenblum, Michael F. Jones, Rosenblum, Schwartz, Rogers & Glass, P.C., Clayton, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jaime Wilson Corman, Assistant Attorney General, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J. and MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Gary Randolph (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found Defendant guilty of: 1) one count of kidnapping, in violation of Section 656.110[1]; 2) one count of endangering the welfare of a child, in violation of Section 568.045; 3) two counts of armed criminal action, in violation of Section 571.015; 4) one count of unlawful use of a weapon, in violation of Section 571.030; and 5) one count of third-degree domestic assault, in violation of Section 565.074.[2] The trial court sentenced Defendant to concurrent terms of: 1) 15 years for kidnapping; 2) seven years for endangering the welfare of a child; 3) 15 years for each count of armed criminal action; 4) four years for unlawful use of a weapon; and 5) one year for domestic assault.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. *629 An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.
[2]  The jury found Defendant not guilty of one count of kidnapping, one count of armed criminal action, and one count of third-degree domestic assault.